EXHIBIT 10.1
 
PURCHASE AGREEMENT
dated as of November 24, 2010
between
SANTANDER CONSUMER USA INC.,
as Seller
and
SANTANDER DRIVE AUTO RECEIVABLES LLC,
as Purchaser
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND USAGE
    1  
SECTION 1.1 Definitions
    1  
SECTION 1.2 Other Interpretive Provisions
    1  
ARTICLE II PURCHASE
    2  
SECTION 2.1 Agreement to Sell and Contribute on the Closing Date
    2  
SECTION 2.2 Consideration and Payment
    2  
ARTICLE III REPRESENTATIONS, WARRANTIES AND COVENANTS
    2  
SECTION 3.1 Representations and Warranties of Santander Consumer
    2  
SECTION 3.2 Representations and Warranties of Santander Consumer as to each
Receivable
    4  
SECTION 3.3 Repurchase upon Breach
    4  
SECTION 3.4 Protection of Title
    4  
SECTION 3.5 Other Liens or Interests
    5  
SECTION 3.6 Perfection Representations, Warranties and Covenants
    6  
ARTICLE IV MISCELLANEOUS
    6  
SECTION 4.1 Transfers Intended as Sale; Security Interest
    6  
SECTION 4.2 Notices, Etc.
    7  
SECTION 4.3 Choice of Law
    7  
SECTION 4.4 Headings
    7  
SECTION 4.5 Counterparts
    7  
SECTION 4.6 Amendment
    7  
SECTION 4.7 Waivers
    8  
SECTION 4.8 Entire Agreement
    9  
SECTION 4.9 Severability of Provisions
    9  
SECTION 4.10 Binding Effect
    9  
SECTION 4.11 Acknowledgment and Agreement
    9  
SECTION 4.12 Cumulative Remedies
    9  
SECTION 4.13 Nonpetition Covenant
    9  
SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial
    10  
SECTION 4.15 Third-Party Beneficiaries
    10  

-i-



--------------------------------------------------------------------------------



 



     
SCHEDULE I
  Perfection Representations, Warranties and Covenants
 
   
EXHIBIT A
  Form of Assignment

Purchase Agreement (2010-3)

-ii-



--------------------------------------------------------------------------------



 



     THIS PURCHASE AGREEMENT is made and entered into as of November 24, 2010
(as amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”) by SANTANDER CONSUMER USA INC., an Illinois corporation
(“Santander Consumer”), and SANTANDER DRIVE AUTO RECEIVABLES LLC, a Delaware
limited liability company (the “Purchaser”).
WITNESSETH:
     WHEREAS, the Purchaser desires to purchase from Santander Consumer a
portfolio of motor vehicle receivables, including motor vehicle retail
installment sales contracts and/or installment loans that are secured by new and
used automobiles, light-duty trucks and vans; and
     WHEREAS, Santander Consumer is willing to sell such portfolio of motor
vehicle receivables and related property to the Purchaser on the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
set forth herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND USAGE
     SECTION 1.1 Definitions. Except as otherwise defined herein or as the
context may otherwise require, capitalized terms used but not otherwise defined
herein are defined in Appendix A to the Sale and Servicing Agreement dated as of
the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale and Servicing Agreement”) among Santander
Drive Auto Receivables Trust 2010-3, Santander Consumer, as Servicer, the
Purchaser, as Seller, and U.S. Bank National Association, as Indenture Trustee,
which also contains rules as to usage that are applicable herein.
     SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and
Purchase Agreement (2010-3)

 



--------------------------------------------------------------------------------



 



(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.
ARTICLE II
PURCHASE
     SECTION 2.1 Agreement to Sell and Contribute on the Closing Date. On the
terms and subject to the conditions set forth in this Agreement, Santander
Consumer does hereby irrevocably sell, transfer, assign, contribute and
otherwise convey to the Purchaser without recourse (subject to the obligations
herein) on the Closing Date all of Santander Consumer’s right, title and
interest in, to and under the Receivables, the Collections after the Cut-Off
Date, the Receivable Files and the Related Security relating thereto, whether
now owned or hereafter acquired, as evidenced by an Assignment substantially in
the form of Exhibit A delivered on the Closing Date (collectively, the
“Purchased Assets”). The sale, transfer, assignment, contribution and conveyance
made hereunder does not constitute and is not intended to result in an
assumption by the Purchaser of any obligation of Santander Consumer or any
Originator to the Obligors, the Dealers or any other Person in connection with
the Receivables or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.
     SECTION 2.2 Consideration and Payment. In consideration of the sale of the
Purchased Assets sold to the Purchaser on the Closing Date, the Purchaser shall
pay to Santander Consumer on such date an amount equal to the estimated fair
market value of the Purchased Assets, which amount shall be paid (a) in cash to
Santander Consumer, (b) by $97,200,000 of the Class C Notes and (c) by a capital
contribution by Santander Consumer of an undivided interest in such Purchased
Assets that increases its equity interest in the Purchaser in an amount equal to
the excess of the estimated fair market value of the Purchased Assets over the
amount of cash paid by the Purchaser to Santander Consumer and the value of the
Class C Notes transferred by the Purchaser to Santander Consumer.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     SECTION 3.1 Representations and Warranties of Santander Consumer. Santander
Consumer makes the following representations and warranties as of the Closing
Date, on which the Purchaser will be deemed to have relied in acquiring the
Purchased Assets. The representations and warranties will survive the conveyance
of the Purchased Assets to the Purchaser pursuant to this Agreement, the
conveyance of the Purchased Assets to the Issuer pursuant to the Sale and
Servicing Agreement and the Grant thereof by the Issuer to the Indenture Trustee
pursuant to the Indenture:
     (a) Existence and Power. Santander Consumer is a corporation validly
existing and in good standing under the laws of its state of organization and
has, in all material respects, full power and authority to own its assets and
operate its business as presently owned or operated, and to execute, deliver and
to perform its obligations under the Transaction Documents to which it is a
party. Santander Consumer has obtained all necessary licenses and approvals in
each
Purchase Agreement (2010-3)

-2-



--------------------------------------------------------------------------------



 



jurisdiction where the failure to do so would materially and adversely affect
the ability of Santander Consumer to perform its obligations under the
Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Purchased Assets.
     (b) Authorization and No Contravention. The execution, delivery and
performance by Santander Consumer of the Transaction Documents to which it is a
party have been duly authorized by all necessary corporate action on the part of
Santander Consumer and do not contravene or constitute a default under (i) any
applicable law, rule or regulation, (ii) its organizational documents or
(iii) any material indenture or material agreement or instrument to which
Santander Consumer is a party or by which its properties are bound (other than
violations of such laws, rules, regulations, indentures or agreements which do
not affect the legality, validity or enforceability of any of such agreements
and which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or Santander Consumer’s ability to
perform its obligations under, the Transaction Documents).
     (c) No Consent Required. No approval or authorization by, or filing with,
any Governmental Authority is required in connection with the execution,
delivery and performance by Santander Consumer of any Transaction Document other
than (i) UCC filings, (ii) approvals and authorizations that have previously
been obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Purchased Assets or would not materially
and adversely affect the ability of Santander Consumer to perform its
obligations under the Transaction Documents.
     (d) Binding Effect. Each Transaction Document to which Santander Consumer
is a party constitutes the legal, valid and binding obligation of Santander
Consumer enforceable against Santander Consumer in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws affecting the enforcement of creditors’ rights generally and, if
applicable, the rights of creditors of corporations from time to time in effect
or by general principles of equity.
     (e) No Proceedings. There are no actions, orders, suits or proceedings
pending or, to the knowledge of Santander Consumer, threatened against Santander
Consumer before or by any Governmental Authority that (i) assert the invalidity
or unenforceability of this Agreement or any of the other Transaction Documents,
(ii) seek to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the other Transaction
Documents, (iii) seek any determination or ruling that would materially and
adversely affect the performance by Santander Consumer of its obligations under
this Agreement or any of the other Transaction Documents or (iv) relate to
Santander Consumer that would materially and adversely affect the federal or
Applicable Tax State income, excise, franchise or similar tax attributes of the
Notes.
     (f) Lien Filings. Santander Consumer is not aware of any material judgment,
ERISA or tax lien filings against Santander Consumer.
Purchase Agreement (2010-3)

-3-



--------------------------------------------------------------------------------



 



     SECTION 3.2 Representations and Warranties of Santander Consumer as to each
Receivable. On the date hereof, Santander Consumer hereby makes the
representations and warranties set forth on Schedule I to the Sale and Servicing
Agreement to the Purchaser as to the Receivables sold, transferred, assigned,
contributed and otherwise conveyed to the Purchaser under this Agreement on
which such representations and warranties the Purchaser relies in acquiring the
Receivables. Such representations and warranties shall survive the sale of the
Receivables to the Issuer under the Sale and Servicing Agreement, and the Grant
of the Receivables by the Issuer to the Indenture Trustee pursuant to the
Indenture. Notwithstanding any statement to the contrary contained herein or in
any other Transaction Document, Santander Consumer shall not be required to
notify any insurer with respect to any Insurance Policy obtained by an Obligor
or to notify any Dealer about any aspect of the transaction contemplated by the
Transaction Documents.
     SECTION 3.3 Repurchase upon Breach. Upon discovery by or notice to the
Purchaser or Santander Consumer of a breach of any of the representations and
warranties set forth in Section 3.2 with respect to any Receivable at the time
such representations and warranties were made which materially and adversely
affects the interests of the Issuer or the Noteholders in such Receivable, the
party discovering such breach or receiving such notice shall give prompt written
notice thereof to the other party; provided, that delivery of the Servicer’s
Certificate shall be deemed to constitute prompt notice by Santander Consumer
and the Purchaser of such breach; provided, further, that the failure to give
such notice shall not affect any obligation of Santander Consumer hereunder. If
the breach materially and adversely affects the interests of the Purchaser, the
Issuer or the Noteholders in such Receivable, then Santander Consumer shall
either (a) correct or cure such breach or (b) repurchase such Receivable from
the Purchaser, in either case on or before the Payment Date following the end of
the Collection Period which includes the 60th day (or, if Santander Consumer
elects, an earlier date) after the date Santander Consumer became aware or was
notified of such breach. Any such breach or failure will not be deemed to have a
material and adverse effect if such breach or failure does not affect the
ability of the Purchaser (or its assignee) to receive and retain timely payment
in full on such Receivable. Any such purchase by Santander Consumer shall be at
a price equal to the related Repurchase Price. In consideration for such
repurchase, Santander Consumer shall make (or shall cause to be made) a payment
to the Purchaser equal to the Repurchase Price by depositing such amount into
the Collection Account prior to noon, New York City time on such date of
repurchase. Upon payment of such Repurchase Price by Santander Consumer, the
Purchaser shall release and shall execute and deliver such instruments of
release, transfer or assignment, in each case without recourse or
representation, as may be reasonably requested by Santander Consumer to evidence
such release, transfer or assignment or more effectively vest in Santander
Consumer or its designee any Receivable and related Purchased Assets repurchased
pursuant to this Section 3.3. It is understood and agreed that the obligation of
Santander Consumer to repurchase any Receivable as described above shall
constitute the sole remedy respecting such breach available to the Purchaser.
     SECTION 3.4 Protection of Title.
     (a) Santander Consumer shall authorize and file such financing statements
and cause to be authorized and filed such continuation and other statements, all
in such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the
Purchase Agreement (2010-3)

-4-



--------------------------------------------------------------------------------



 



Purchaser under this Agreement in the Receivables (other than any Related
Security with respect thereto, to the extent that the interest of the Purchaser
therein cannot be perfected by the filing of a financing statement). Santander
Consumer shall deliver (or cause to be delivered) to the Purchaser file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing.
     (b) Santander Consumer shall notify the Purchaser in writing within ten
(10) days following the occurrence of (i) any change in Santander Consumer’s
organizational structure as a corporation, (ii) any change in Santander
Consumer’s “location” (within the meaning of Section 9-307 of the UCC of all
applicable jurisdictions) and (iii) any change in Santander Consumer’s name, and
(A) shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable in the opinion of the Purchaser to amend all previously filed
financing statements or continuation statements described in paragraph (a) above
and (B) shall have delivered to the Indenture Trustee within 30 days after such
change an Opinion of Counsel either (a) stating that, in the opinion of such
counsel, all financing statements and continuation statements and amendments
thereto have been executed and filed that are necessary to preserve and protect
the interest of the Issuer in the Receivables or (b) stating that, in the
opinion of such counsel, no such action shall be necessary to preserve and
protect such interest.
     (c) Santander Consumer shall maintain (or shall cause its Sub-Servicer to
maintain) accounts and records as to each Receivable accurately and in
sufficient detail to permit (i) the reader thereof to know at any time the
status of such Receivable, including payments and recoveries made and payments
owing (and the nature of each) and (ii) reconciliation between payments or
recoveries on (or with respect to) each Receivable and the amounts from time to
time deposited in the Collection Account in respect of such Receivable.
     (d) Santander Consumer shall maintain (or shall cause its Sub-Servicer to
maintain) its computer systems so that, from time to time after the conveyance
under this Agreement of the Receivables, the master computer records (including
any backup archives) that refer to a Receivable shall indicate clearly the
interest of the Purchaser (or any subsequent assignee of the Purchaser) in such
Receivable and that such Receivable is owned by such Person. Indication of such
Person’s interest in a Receivable shall not be deleted from or modified on such
computer systems until, and only until, the related Receivable shall have been
paid in full or repurchased.
     (e) If at any time Santander Consumer shall propose to sell, grant a
security interest in or otherwise transfer any interest in motor vehicle
receivables to any prospective purchaser, lender or other transferee, Santander
Consumer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Purchaser (or any subsequent assignee of the Purchaser).
     SECTION 3.5 Other Liens or Interests. Except for the conveyances and grants
of security interests pursuant to this Agreement and the other Transaction
Documents, Santander Consumer shall not sell, pledge, assign or transfer the
Receivables or other property transferred
Purchase Agreement (2010-3)

-5-



--------------------------------------------------------------------------------



 



to the Purchaser to any other Person, or grant, create, incur, assume or suffer
to exist any Lien (other than Permitted Liens) on any interest therein, and
Santander Consumer shall defend the right, title and interest of the Purchaser
in, to and under such Receivables or other property transferred to the Purchaser
against all claims of third parties claiming through or under Santander
Consumer.
     SECTION 3.6 Perfection Representations, Warranties and Covenants. Santander
Consumer hereby makes the perfection representations, warranties and covenants
attached hereto as Schedule I to the Purchaser and the Purchaser shall be deemed
to have relied on such representations, warranties and covenants in acquiring
the Purchased Assets.
ARTICLE IV
MISCELLANEOUS
     SECTION 4.1 Transfers Intended as Sale; Security Interest.
     (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales, transfers, assignments and contributions without recourse rather
than pledges or assignments of only a security interest and shall be given
effect as such for all purposes. It is further the intention of the parties
hereto that the Purchased Assets shall not be part of Santander Consumer’s
estate in the event of a bankruptcy or insolvency of Santander Consumer. The
sales and transfers by Santander Consumer of the Receivables and related
Purchased Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, Santander Consumer, except
as otherwise specifically provided herein. The limited rights of recourse
specified herein against Santander Consumer are intended to provide a remedy for
breach of representations and warranties relating to the condition of the
property sold, rather than to the collectibility of the Receivables.
     (b) Notwithstanding the foregoing, in the event that the Receivables and
other Purchased Assets are held to be property of Santander Consumer, or if for
any reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Purchased Assets, then it is intended
that:
     (i) This Agreement shall be deemed to be a security agreement within the
meaning of Articles 8 and 9 of the New York UCC and the UCC of any other
applicable jurisdiction;
     (ii) The conveyance provided for in Section 2.1 shall be deemed to be a
grant by Santander Consumer of, and Santander Consumer hereby grants to the
Purchaser, a security interest in all of its right (including the power to
convey title thereto), title and interest, whether now owned or hereafter
acquired, in and to the Receivables and other Purchased Assets, to secure such
indebtedness and the performance of the obligations of Santander Consumer
hereunder;
     (iii) The possession by the Purchaser or its agent of the Receivable Files
and any other property as constitute instruments, money, negotiable documents or
chattel
Purchase Agreement (2010-3)

-6-



--------------------------------------------------------------------------------



 



paper shall be deemed to be “possession by the secured party” or possession by
the purchaser or a person designated by such purchaser, for purposes of
perfecting the security interest pursuant to the New York UCC and the UCC of any
other applicable jurisdiction; and
     (iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Purchaser for the purpose of perfecting such
security interest under applicable law.
     SECTION 4.2 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service, or by facsimile, and addressed in each case as specified on Schedule II
to the Sale and Servicing Agreement or at such other address as shall be
designated by any of the specified addressees in a written notice to the other
parties hereto. Any notice required or permitted to be mailed to a Noteholder
shall be given by first class mail, postage prepaid, at the address of such
Noteholder as shown in the Note Register. Delivery shall occur only upon receipt
or reported tender of such communication by an officer of the recipient entitled
to receive such notices located at the address of such recipient for notices
hereunder; provided, however, that any notice to a Noteholder mailed within the
time prescribed in this Agreement shall be conclusively presumed to have been
duly given, whether or not the Noteholder shall receive such notice.
     SECTION 4.3 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.
     SECTION 4.4 Headings. The section headings hereof have been inserted for
convenience only and shall not be construed to affect the meaning, construction
or effect of this Agreement.
     SECTION 4.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.
     SECTION 4.6 Amendment.
     (a) Any term or provision of this Agreement may be amended by Santander
Consumer and the Purchaser without the consent of the Indenture Trustee, any
Noteholder, the Issuer, the Owner Trustee or any other Person subject to the
satisfaction of one of the following conditions:
Purchase Agreement (2010-3)

-7-



--------------------------------------------------------------------------------



 



     (i) Santander Consumer or the Purchaser delivers an Opinion of Counsel to
the Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or
     (ii) Santander Consumer or the Purchaser notifies the Indenture Trustee in
writing that the Rating Agency Condition is satisfied with respect to such
amendment;
provided, that no amendment shall be effective which affects the rights,
protections or duties of the Indenture Trustee or the Owner Trustee without the
prior written consent of such Person.
     (b) This Agreement may also be amended from time to time by Santander
Consumer and the Purchaser, with the consent of the Holders of Notes evidencing
not less than a majority of the aggregate principal balance of the Controlling
Class, for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders. It will not be necessary for the consent
of Noteholders to approve the particular form of any proposed amendment or
consent, but it will be sufficient if such consent approves the substance
thereof. The manner of obtaining such consents (and any other consents of
Noteholders provided for in this Agreement) and of evidencing the authorization
of the execution thereof by Noteholders will be subject to such reasonable
requirements as the Indenture Trustee may prescribe, including the establishment
of record dates pursuant to the Note Depository Agreement.
     (c) Prior to the execution of any amendment or consent pursuant to this
Section 4.6, Santander Consumer shall provide written notification of the
substance of such amendment to each Rating Agency; and promptly after the
execution of any such amendment or consent, Santander Consumer shall furnish a
copy of such amendment or consent to each Rating Agency and the Indenture
Trustee.
     (d) Prior to the execution of any amendment to this Agreement, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
any such amendment which adversely affects the Owner Trustee’s or the Indenture
Trustee’s, as applicable, own rights, duties or immunities under this Agreement.
     SECTION 4.7 Waivers. No failure or delay on the part of the Purchaser, the
Servicer, Santander Consumer, the Issuer or the Indenture Trustee in exercising
any power or right hereunder (to the extent such Person has any power or right
hereunder) shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Purchaser or Santander Consumer in any case shall entitle it to any notice
or demand in similar or other circumstances. No waiver or approval by either
party under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.
Purchase Agreement (2010-3)

-8-



--------------------------------------------------------------------------------



 



     SECTION 4.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.
     SECTION 4.9 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
     SECTION 4.10 Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree.
     SECTION 4.11 Acknowledgment and Agreement. By execution below, Santander
Consumer expressly acknowledges and consents to the sale of the Purchased Assets
and the assignment of all rights of the Purchaser under this Agreement by the
Purchaser to the Issuer pursuant to the Sale and Servicing Agreement and the
Grant of a security interest in the Receivables, the other Purchased Assets and
the Issuer’s rights under this Agreement by the Issuer to the Indenture Trustee
pursuant to the Indenture for the benefit of the Noteholders. In addition,
Santander Consumer hereby acknowledges and agrees that for so long as the Notes
are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Purchaser under this Agreement.
     SECTION 4.12 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
     SECTION 4.13 Nonpetition Covenant. Each party hereto agrees that, prior to
the date which is one year and one day after payment in full of all obligations
of each Bankruptcy Remote Party in respect of all securities issued by any
Bankruptcy Remote Party (i) such party hereto shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing or institute with any
other Person, any proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or
Purchase Agreement (2010-3)

-9-



--------------------------------------------------------------------------------



 



statute now or hereafter in effect in any jurisdiction. This Section shall
survive the termination of this Agreement.
     SECTION 4.14 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 4.2 of this Agreement;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.
     SECTION 4.15 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and the Noteholders and their
respective successors and permitted assigns and each of the Issuer and the
Indenture Trustee shall be an express third-party beneficiary hereof and may
enforce the provisions hereof as if it were a party hereto. Except as otherwise
provided in this Section, no other Person will have any right hereunder.
[Remainder of Page Intentionally Left Blank]
Purchase Agreement (2010-3)

-10-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first written above.

            SANTANDER CONSUMER USA INC.
      By:           Name:   Mark McCastlain        Title:   Treasurer     

Purchase Agreement (2010-3)

S-1



--------------------------------------------------------------------------------



 



            SANTANDER DRIVE AUTO RECEIVABLES LLC
      By:           Name:   Andrew Kang        Title:   Vice President     

Purchase Agreement (2010-3)

S-2



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT PURSUANT TO PURCHASE AGREEMENT
November 24, 2010
     For value received, in accordance with the Purchase Agreement (the
“Agreement”) dated as of November 24, 2010, between Santander Consumer USA Inc.,
an Illinois corporation (“Santander Consumer”), and Santander Drive Auto
Receivables LLC, a Delaware limited liability company (the “Purchaser”), on the
terms and subject to the conditions set forth in the Agreement, Santander
Consumer does hereby irrevocably sell, transfer, assign, contribute and
otherwise convey to the Purchaser on the Closing Date, without recourse (subject
to the obligations in the Agreement), all right, title and interest of Santander
Consumer, whether now owned or hereafter acquired, in, to and under the
Receivables set forth on the schedule of Receivables delivered by Santander
Consumer to the Purchaser on the date hereof (such schedule, the “Schedule of
Receivables”), the Collections after the Cut-Off Date, the Receivables Files and
the Related Security relating thereto, which sale shall be effective as of the
Cut-Off Date.
     The foregoing sale does not constitute and is not intended to result in an
assumption by the Purchaser of any obligation of any Originator to the Obligors,
the Dealers, insurers or any other Person in connection with the Receivables, or
the other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.
     This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.
     Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.
[Remainder of page intentionally left blank]
Purchase Agreement (2010-3)

A-1



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

            SANTANDER CONSUMER USA INC.
      By:           Name:           Title:        

Purchase Agreement (2010-3)

A-2



--------------------------------------------------------------------------------



 



SCHEDULE I
PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS
     In addition to the representations, warranties and covenants contained in
the Agreement, Santander Consumer hereby represents, warrants, and covenants to
the Purchaser as follows on the Closing Date:
General
     1. This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Receivables and the other Purchased Assets
in favor of the Purchaser, which security interest is prior to all other Liens,
and is enforceable as such as against creditors of and purchasers from Santander
Consumer.
     2. The Receivables constitute “chattel paper,” “accounts,” “instruments” or
“general intangibles,” within the meaning of the UCC.
     3. Immediately prior to the sale, assignment and transfer thereof pursuant
to this Agreement, each Receivable was secured by a first priority validly
perfected security interest in the related Financed Vehicle in favor of the
applicable Originator, as secured party, or all necessary actions with respect
to such Receivable have been taken or will be taken to perfect a first priority
security interest in the related Financed Vehicle in favor of the applicable
Originator, as secured party.
Creation
     4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by Santander Consumer to the Purchaser, Santander Consumer owned and
had good and marketable title to such Receivable free and clear of any Lien and
immediately after the sale, transfer, assignment and conveyance of such
Receivable to the Purchaser, the Purchaser will have good and marketable title
to such Receivable free and clear of any Lien.
     5. Santander Consumer has received all consents and approvals to the sale
of the Receivables hereunder to the Purchaser required by the terms of the
Receivables that constitute instruments.
Perfection
     6. Santander Consumer has caused or will have caused, within ten days after
the effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the sale of the Receivables from Santander
Consumer to the Purchaser, and the security interest in the Receivables granted
to the Purchaser hereunder; and the Servicer, in its capacity as custodian, has
in its possession the original copies of such instruments or tangible chattel
paper that constitute or evidence the Receivables, and all financing statements
referred to in this paragraph contain a statement that: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Secured Party/Purchaser.”
Purchase Agreement (2010-3)

-1-



--------------------------------------------------------------------------------



 



     7. With respect to Receivables that constitute instruments or tangible
chattel paper, either:

  (i)   All original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or     (ii)   Such
instruments or tangible chattel paper are in the possession of the Servicer and
the Indenture Trustee has received a written acknowledgment from the Servicer
that the Servicer (in its capacity as custodian) is holding such instruments or
tangible chattel paper solely on behalf and for the benefit of the Indenture
Trustee, as pledgee of the Issuer; or     (iii)   The Servicer received
possession of such instruments or tangible chattel paper after the Indenture
Trustee received a written acknowledgment from the Servicer that the Servicer is
acting solely as agent of the Indenture Trustee, as pledgee of the Issuer.

Priority
     8. Santander Consumer has not authorized the filing of, and is not aware
of, any financing statements against Santander Consumer that include a
description of collateral covering the Receivables other than any financing
statement (i) relating to the security interest granted to the Purchaser
hereunder or (ii) that has been terminated.
     9. Santander Consumer is not aware of any material judgment, ERISA or tax
lien filings against Santander Consumer.
     10. Neither Santander Consumer nor a custodian or vaulting agent thereof
holding any Receivable that is electronic chattel paper has communicated an
“authoritative copy” (as such term is used in Section 9-105 of the UCC) of any
loan agreement that constitutes or evidences such Receivable to any Person other
than the Servicer.
     11. None of the instruments, tangible chattel paper or electronic chattel
paper that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Purchaser, the Issuer or the Indenture Trustee.
Survival of Perfection Representations
     12. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations, warranties and covenants
contained in this Schedule I shall be continuing, and remain in full force and
effect until such time as all obligations under the Transaction Documents and
the Notes have been finally and fully paid and performed.
No Waiver
     13. Santander Consumer shall provide the Rating Agencies with prompt
written notice of any material breach of the perfection representations,
warranties and covenants
Purchase Agreement (2010-3)

-2-



--------------------------------------------------------------------------------



 



contained in this Schedule I, and shall not, without satisfying the Rating
Agency Condition, waive a breach of any of such perfection representations,
warranties or covenants.
Purchase Agreement (2010-3)

-3-